Citation Nr: 0503754	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  03-34 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than May 5, 
2001, for the grant of service connection for Type II 
diabetes mellitus secondary to Agent Orange exposure in 
service.

2.  Entitlement to an initial evaluation in excess of 20 
percent for Type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from September 1964 to September 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which granted service connection for 
Type II diabetes mellitus secondary to Agent Orange exposure 
in service, and assigned a 20 percent evaluation effective 
May 5, 2001.  The veteran disagreed with the assignment of 
the effective date, and the level of disability assigned.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) 
(citing AB v. Brown, 6 Vet. App. 35, 38 (1993)).  

In October 2004, the veteran submitted directly to the Board 
additional medical evidence consisting of an October 2004 
medical opinion.  See 38 C.F.R. § 20.1304 (regarding 
submission of new evidence not considered by the agency of 
original jurisdiction following certification to Board)  The 
veteran waived initial RO consideration of the newly 
submitted evidence.

In June 2004, a videoconference hearing was held before the 
undersigned Veterans Law Judge making this decision who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of that 
hearing is of record.

The issue of entitlement to an increased initial rating for 
Type II diabetes mellitus is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had qualifying service in Vietnam, and a 
medical diagnosis of Type II diabetes mellitus.

2.  The veteran filed a claim for service connection for 
diabetes on June 14, 1971 which was denied by the RO in July 
1971.  He did not appeal this denial.

3.  The veteran filed a reopened claim for service connection 
for diabetes, to include Type II diabetes mellitus, on 
September 3, 1987.  This claim was pending before VA on May 
3, 1989.  

4.  The medical evidence is evenly balanced as to whether the 
veteran had Type II diabetes mellitus on September 3, 1987.

5.  Service connection was granted for Type II diabetes 
mellitus, secondary to Agent Orange exposure, in April 2003.


CONCLUSION OF LAW

The criteria for an effective date of September 3, 1987, for 
the grant of service connection for Type II diabetes 
mellitus, secondary to Agent Orange exposure in service, 
have been met.  38 U.S.C.A. §§ 1110, 1116, 5110 (West 2002); 
38 C.F.R. § 3.400, 3.816 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), was signed into law. 38 U.S.C.A. § 5100 et seq; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, 
and imposed on VA certain notification requirements.

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim 
for an earlier effective date for service connection for 
Type II diabetes mellitus, secondary to Agent Orange 
exposure in service.  This is so because the Board is taking 
action favorable to the veteran; a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992). 

Background

The veteran had service in Vietnam from December 1966 to 
January 1968.  He was discharged in September 1968.  In June 
1971, he filed a claim for service connection for diabetes.  
He submitted a June 1971 statement from a private physician, 
J. Davis, M.D., stating that the  veteran was first seen in 
April 1971 with classic symptoms of diabetes mellitus.  The 
diagnosis was diabetes mellitus, onset age 23.

In July 1971, the RO denied service connection for diabetes.  
The RO noted that the evidence did not show that the veteran 
had received treatment for diabetes during service, and it 
was not recorded in the report of his examination at the time 
of his discharge.  The veteran did not appeal this 
determination.  On September 3, 1987, the veteran filed 
another claim for service connection for diabetes.  

In a February 1988 VA endocrinology examination, the veteran 
was diagnosed with longstanding Type I diabetes.  His family 
history was negative for diabetes.  He was wearing an 
injection pump with the injection site in the left lower 
quadrant of the abdomen.  The veteran indicated that he had 
been told during his discharge examination that he had sugar 
in his urine, but nothing was done at the time.  In a March 
1988 statement, the veteran requested an Agent Orange 
screening, noting that he had been in an area in Vietnam 
where the water was contaminated by defoliant spraying.  

The RO again denied service connection for diabetes, and the 
veteran appealed this determination to the Board.  In a June 
1990 decision, the Board noted that service connection was 
not warranted for diabetes mellitus because it was not 
demonstrated in service or within a year thereafter.  

In November 1990, the veteran requested that his claim for 
service connection for diabetes mellitus as a residual of 
Agent Orange exposure be reopened.  In a December 1990 VA 
examination, the diagnosis was diabetes mellitus, juvenile 
onset, using insulin via insulin pump.  The RO denied service 
connection for diabetes mellitus as a result of Agent Orange 
exposure in a September 1994 rating decision.  That decision 
noted that diabetes mellitus had been diagnosed in 1991.  

VA private and outpatient treatment records continued to show 
treatment for diabetes mellitus, identified as Type I.  In 
August 2001, the veteran filed a claim for service connection 
for diabetes mellitus due to Agent Orange exposure.  The RO 
obtained a medical opinion in December 2001 consisting of a 
review of the claims file without examination of the veteran.  
The opinion was that the veteran's diabetes mellitus was Type 
I and not Type II.  Service connection was denied in January 
2002.  The RO noted that Type I diabetes mellitus was not 
subject to service connection under the provisions of the 
Agent Orange Act.  The veteran disagreed with this rating 
decision, arguing that the medical records showed that his 
diabetes mellitus was actually Type II.

The veteran submitted an April 2002 note from his VA treating 
physician indicating that the veteran had elevated C-peptide 
which was consistent with Type II diabetes, rather than Type 
I.  The RO referred this note back to the VA physician, Dr. 
S. Hunt, who rendered the April 2002 opinion for further 
review.  The physician reviewed the claims file and the case 
with a staff endocrinologist.  He wrote in October 2002 that 
C-peptide was not an established way of distinguishing Type I 
from Type II diabetes.  It was his opinion that the veteran's 
diabetes was at least as likely as not Type I diabetes and 
not Type II diabetes.  The RO returned the opinion for 
further clarification, noting that recent outpatient 
treatment records showed a diagnosis of Type II diabetes 
mellitus where older records only showed Type I diabetes 
mellitus.  Dr. Hunt reviewed the records and, after 
discussing the case again with the endocrinologist, wrote in 
an April 2003 opinion that the veteran had elements of both 
Type I and Type II diabetes.

In April 2003, the RO granted service connection for Type II 
diabetes mellitus associated with herbicide exposure.  The 
effective date of the grant of service connection was May 8, 
2001, one year prior to the day Type II diabetes mellitus was 
added to the list of Agent Orange disorders.  The veteran 
disagreed with the effective date, as well as the level of 
disability assigned.  In a September 2003 notice of 
disagreement, he wrote that his effective date should be 
1971, when he filed his initial claim for service connection 
for diabetes mellitus.  The RO explained that at the time of 
his initial claim, there was no evidence of Type II diabetes 
mellitus, only Type I.  His Type II diabetes mellitus only 
manifested many years later.  In his November 2003 
substantive appeal, the veteran argued that he had always had 
Type II diabetes mellitus, but was misdiagnosed.

In February 2004, the RO solicited another medical opinion.  
The VA examiner reviewed the claims file including the 
treatment records and noted that there were no blood tests 
performed during service to reflect blood sugar values.  
However, from the medical records, it appeared that his 
diabetes started sometime in late 1969 or 1970, but before 
that he could have had some blood sugar increase.  His 
subsequent medical studies showing diabetic ketoacidosis, 
very low C-peptide levels and hypoglycemic episodes, all show 
that he had a situation requiring insulin, namely Type I 
diabetes mellitus.  He noted further that his opinion, as an 
endocrinologist, was that the veteran had Type I diabetes 
mellitus, requiring insulin, which started early in life, and 
that it should be service connected as Type I, not Type II 
diabetes.  

Another VA examination was scheduled for May 2004.  This 
examination was scheduled primarily to evaluate the veteran's 
current level of disability.  The assessment was Type II 
diabetes mellitus, poorly controlled.

In a June 2004 personal hearing, the veteran argued that his 
initial claim for service connection for diabetes was for 
Type II diabetes mellitus.  The veteran's representative 
argued for the granting of service connection for diabetes 
effective one of two dates, either the original claim of June 
14, 1971, resulting in a denial to which the veteran 
admittedly did not file a notice of disagreement, or 
September 3, 1987, the date of his reopened his claim, 
pursuant to 38 C.F.R. § 3.816 and the Nehmer decision.

The veteran submitted a private medical opinion in October 
2004 by a private physician, A. Gordon, M.D, who indicated 
that she had reviewed the veteran's claim file and medical 
records.  She noted that there were distinct differences 
between Type I and Type II diabetes mellitus; however, there 
were some challenges in attempting to separate the two 
conditions.  She described Type I diabetes mellitus as 
characterized generally by childhood onset, and after five 
years, C-peptide concentrations were undetectable because of 
destruction of pancreatic cells where insulin is produced.  
On the other hand, with Type II diabetes mellitus, insulin 
resistance is a primary factor, with onset generally in 
adults. Treatment is not absolutely dependent on insulin, but 
such treatment could be brought on by stress, or in addition 
to oral agents for improved glycemic control.  In the 
veteran's case, he was diagnosed at age 23 and immediately 
started on insulin, with oral agents not introduced until 
2000 "when it was determined that he indeed had [Type II 
diabetes mellitus] and not [Type I diabetes mellitus] based 
on elevated C-peptide levels.  One would expect to find in 
2000, an undetectable level of C-peptide if he indeed had 
[Type I diabetes mellitus] for 29 years."  Therefore, it was 
her conclusion that it was "at least more likely than not" 
that the veteran's condition diagnosed in 1971 was Type II 
diabetes mellitus.

Service Connection and Agent Orange

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for Type II diabetes mellitus, as a 
result of herbicide exposure if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

Effective Dates

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a).  
The term "claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief of entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

The effective date of an evaluation and award of compensation 
or dependency and indemnity compensation will be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year after 
separation from service; otherwise, the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

However, 38 U.S.C.A. § 5110(g) provides an exception to § 
5110(a) in cases where an award of compensation or dependency 
and indemnity compensation is granted pursuant to a 
liberalizing law:

Subject to the provisions of section 5101 of this title, 
where compensation,  dependency and indemnity compensation, 
or pension is awarded or increased pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue.  In no event shall such award or 
increase be retroactive for more than one year from the date 
of application or the date of administrative determination of 
entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g).

The Board notes that the general rule regarding the effective 
date of an evaluation and award is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  However, retroactive effective dates are 
allowed in the context of a liberalizing issue.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114(a).

The Nehmer Decision

In May 1989, the United States District Court for the 
Northern District of California voided all denials of Agent 
Orange claims based on the regulations that became effective 
on September 25, 1985.  Nehmer v. United States Veterans' 
Administration, 712 F. Supp. 1404, 1409 (N.D. Cal. 1989) 
(Nehmer I).  The district court later clarified its ruling, 
holding that the covered claims were those in which the 
disease or cause of death was later found to be service 
connected under valid VA regulations.  Nehmer v. United 
States Veterans' Administration, 32 F. Supp. 2d 1175, 1183 
(N.D. Cal. 1999) (Nehmer II).

In May 1991, the United States government and the plaintiffs 
in the Nehmer litigation entered into a stipulation according 
to which VA would readjudicate claims the denials of which 
were voided by Nehmer I.  Nehmer v. United States Veterans' 
Administration, No. CV-86-6160 (TEH) (N.D. Cal. May 17, 1991) 
(Nehmer Stipulation).  The effective date of any resulting 
award of benefits would be based on the filing date of the 
original claim, for claims originally filed before May 3, 
1989 (Stipulation 1), or on the later of the filing date of 
the claim or the date of disability or death of the veteran, 
for claims filed after May 3, 1989 (Stipulation 2).  See 
Williams v. Principi, 310 F.3d 1374, 1375-76 (Fed. Cir. 
2002).

The Nehmer stipulations were later incorporated into a final 
regulation, 38 C.F.R. § 3.816, that became effective on 
September 24, 2003.  That regulation defines a "Nehmer class 
member" to include the Vietnam veteran who has a covered 
herbicide disease, to include Type II diabetes mellitus.  
38 C.F.R. § 3.816(b)(1)(i),(2)(i).  The regulation further 
provides that where a "Nehmer class member" is entitled to 
disability compensation for a covered herbicide disease, and 
the claim was pending before VA on May 3, 1989, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  
38 C.F.R. § 3.816(c)(2).  That regulation further states that 
a claim will be considered a claim for compensation for a 
particular covered herbicide disease if: (i) The claimant's 
application and other supporting statements and submissions 
may reasonably be viewed, under the standards ordinarily 
governing compensation claims, as indicating an intent to 
apply for compensation for the covered herbicide disability; 
or (ii) VA issued a decision on the claim, between May 3, 
1989 and the effective date of the statute or regulation 
establishing a presumption of service connection for the 
covered disease, in which VA denied compensation for a 
disease that reasonably may be construed as the same covered 
herbicide disease for which compensation has been awarded.  
38 C.F.R. § 3.816(c)(2).  Otherwise, the effective date of 
the award is determined in accordance with 38 C.F.R. §§ 3.114 
and 3.400.  38 C.F.R. § 3.816(c)(4).

Analysis

As noted above, the medical records show that the veteran has 
a current diagnosis of Type II diabetes mellitus, and he had 
verified service in Vietnam, and is therefore presumed 
exposed to Agent Orange in service.  As such, service 
connection is warranted for Type II diabetes mellitus under 
the presumptive Agent Orange regulations.  38 C.F.R. 
§ 3.307(a)(6); 38 C.F.R. § 3.309(e).  This also qualifies the 
veteran as a Nehmer class member for application of the 
effective date rules of 38 C.F.R. § 3.816.

The next question is whether there was a prior claim for 
compensation for Type II diabetes mellitus which was denied 
between September 15, 1985, and May 8, 2001.  If so, under 
Nehmer the effective date of benefits is the date of the 
earlier claim, or the date the disability arose.  The RO 
determined that the June 1990 Board decision, which denied 
service connection for diabetes mellitus, was not a prior 
decision on Type II diabetes mellitus and therefore Nehmer 
does not apply.  The Board does not agree.  First, with 
regard to the diagnosis of the veteran's disability, there is 
competent medical evidence stating that the veteran's initial 
diagnosis of diabetes mellitus was Type I diabetes mellitus, 
and conflicting but equally competent medical evidence 
showing that he actually had Type II diabetes mellitus, which 
was misdiagnosed.  The evidence is at least evenly balanced 
as to the diagnosis and onset of the veteran's diabetes.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  38 
C.F.R. § 3.102 (2004).  When a claimant seeks benefits and 
the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board 
therefore accepts the veteran's contention that his current 
Type II diabetes mellitus is the same diabetes mellitus he 
has had since his initial diagnosis.

Next, the Board notes that to support a retroactive effective 
date under Nehmer, the prior claim must have been for the 
same disability that was the basis for the later award of 
benefits, and the evidence supports that it was.  Although 
the June 1990 decision denied service connection for diabetes 
mellitus on a direct basis, it is only necessary that the 
prior claim be for the same disability.  It is not required 
that the veteran have asserted that his diabetes mellitus was 
caused by herbicide exposure, only that it involved a 
disability later subject to service connection under the 
Agent Orange regulations.  

As noted above, where a "Nehmer class member" is entitled to 
disability compensation for a covered herbicide disease, and 
the claim was pending before VA on May 3, 1989, the effective 
date of the award will be the later of the date such claim 
was received by VA or the date the disability arose.  
38 C.F.R. § 3.816(c)(2).  In this case, the claim which was 
pending before VA on May 3, 1989 (and which later resulted in 
the June 1990 Board decision) was received at the RO on 
September 3, 1987.  Having already given the veteran the 
benefit of the doubt regarding the onset of his Type II 
diabetes mellitus, the effective date of his award is the 
date of receipt of his reopened claim, or September 3, 1987.  

This is the earliest possible date for the award of service 
connection.  A date retroactive to the date of his initial 
claim of June 14, 1971 is not possible.  As noted above, this 
claim resulted in a denial of benefits in July 1971.  
Although the veteran was informed of this decision as well as 
his appeal rights, he did not initiate an appeal and the 
decision became final.  38 U.S.C. § 4005(c) (1970); 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1971).  

Finally, the Board notes that although the veteran has 
previously argued for an earlier effective date to the date 
of his initial claim in June 1971, the veteran's 
representative specifically requested in the June 2004 
personal hearing an effective date of September 3, 1987, in 
the alternative.  As such, this award results in a full grant 
of the benefits sought on appeal, at least with regard to the 
question of an earlier effective date.


ORDER

An effective date of September 3, 1987, for the award of 
service connection for Type II diabetes mellitus secondary to 
Agent Orange exposure in service is granted.


REMAND

In the rating decision on appeal, the RO granted service 
connection for Type II diabetes mellitus and assigned a 20 
percent rating.  In effect, the 20 percent rating was an 
initial rating award.  When an initial rating award is at 
issue, a practice known as "staged" ratings may apply.  That 
is, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, 
this decision having granted an earlier effective date for 
the grant of service connection for Type II diabetes 
mellitus, the issue of an increased initial rating now 
encompasses a much longer period dating from September 3, 
1987, a period during which the VA revised its regulations 
with respect to rating disabilities of the endocrine system, 
including diabetes.  61 Fed. Reg. 20,440 (May 6, 1996).  
Those changes became effective May 6, 1996. (codified as 
amended at 38 C.F.R. § 4.119, DC 7913 (2004)).  The RO has 
not considered the veteran under the rating criteria in 
effect prior to May 5, 2001, to include the changes which 
became effective May 6, 1996.  

In determining whether a particular statute or regulation may 
be applied to a pending case, it must first be determined 
whether the statute or regulation itself addresses that 
issue.  If the statute or regulation is silent, it must be 
determined whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  Generally, if applying the new 
provision would produce such retroactive effects, VA should 
not apply the new provision to the claim.  If applying the 
new provision would not produce retroactive effects, the new 
provision must be applied.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003.

The veteran has not been notified of the rating criteria in 
effect prior to the most recent revision.  This must be done, 
and the veteran reevaluated under all applicable criteria, 
and in accordance with applicable regulations and law.

Therefore, this case is REMANDED for the following:

1.  Ensure compliance with VCAA with 
regard to the issue of an increased 
initial rating for Type II diabetes 
mellitus, effective September 3, 1987.  

2.  Readjudicate the issue of an 
increased initial rating for Type II 
diabetes mellitus, to include the 
possibility of "staged" ratings under 
Fenderson.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished a Supplemental 
Statement of the Case and afforded an 
opportunity to respond.  Thereafter, if 
in order, the case should be returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


